DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

Status of Claims
Claims 1, 3, 9, 11, 15, and 17 have been amended in the response filed October 3, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 33.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the computer-implemented method, as claimed in claims 1-8, is directed to a process. Additionally, the non-transitory computer-readable medium, as claimed in claims 9-14, is directed to an article of manufacture. Furthermore, the system, as claimed in claims 15-20, is directed to a machine.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of recommending a product. Specifically, representative claim 1 recites the abstract idea of: 
iteratively processing collected data for user interactions to determine current purchase patterns related to a plurality of products provided at a product catalog, wherein the iterative processing comprises:
collecting the data for the user interactions performed through the product catalog provided, wherein the user interactions are performed by respective users of a plurality of users in relation to one or more products of the plurality of products provided through the product catalog;
based on the collected data for the user interactions, determining a plurality of events corresponding to respective user interactions related to purchasing products at the product catalog, wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile of the user at the product catalog, the user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event; and
determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values defines a probability for performing a purchase event executed by a corresponding user interaction from the user interactions, wherein the purchase event is for at least one product from the plurality of products performed by a first user from the plurality of users, wherein the first user is associated with a first user profile at the product catalog;
receiving a new user interaction with the product catalog performed by a second user, the second user associated with a second user profile;
upon identifying the second user profile of the second user at the product catalog that is interacting with the product catalog and comparing the second user profile of the second user with user profiles of users of the plurality of users registered at the product catalog, the user profiles associated with user interactions for which data is processed iteratively to determine the current purchase patterns at the product catalog, presenting a set of products from the plurality of products at the product catalog to the second user, wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the second user profile of the second user; and
displaying the set of products providing the product catalog.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending a product, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because presenting a set of products from the plurality of products at the product catalog to the second user, wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the second user profile of the second user is a sales activity and managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, iteratively processing collected data for user interactions to determine current purchase patterns related to a plurality of products provided at a product catalog, wherein the iterative processing comprises: collecting the data for the user interactions performed through the product catalog provided, wherein the user interactions are performed by respective users of a plurality of users in relation to one or more products of the plurality of products provided through the product catalog; based on the collected data for the user interactions, determining a plurality of events corresponding to respective user interactions related to purchasing products at the product catalog, wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile of the user at the product catalog, the user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event; and determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values defines a probability for performing a purchase event executed by a corresponding user interaction from the user interactions, wherein the purchase event is for at least one product from the plurality of products performed by a first user from the plurality of users, wherein the first user is associated with a first user profile at the product catalog is a type of evaluation. Additionally, receiving a new user interaction with the product catalog performed by a second user, the second user associated with a second user profile is a type of observation. Furthermore, upon identifying the second user profile of the second user at the product catalog that is interacting with the product catalog and comparing the second user profile of the second user with user profiles of users of the plurality of users registered at the product catalog, the user profiles associated with user interactions for which data is processed iteratively to determine the current purchase patterns at the product catalog, presenting a set of products from the plurality of products at the product catalog to the second user, wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the second user profile of the second user and displaying the set of products providing the product catalog are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer and a user interface of a web page.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., recommending products to a user) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-8 merely further define the abstract limitations of claim 1, and do not include any further additional elements. Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, claims 9-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-8. It is noted that claim 9 includes additional elements of a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, and claim 15 includes additional elements of a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 9-14 and 15-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi), in further view of Levy et. al. (US 20110282821 A1, herein referred to as Levy).

With respect to claim 1, Kane discloses:
A computer-implemented method, the method being executed by one or more processors and comprising {Kane, see at least: figs 4A, 4B, 5; [0130] components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}:
processing collected data for user interactions to determine current purchase patterns related to a plurality of products provided at a product catalog {Kane: [0014] The web sites typically host electronic catalogs or repositories of items. The web sites may use the web service to perform a variety of services, including storing and maintaining user-specific event histories (i.e., user interactions); [0033] The event data collected for a particular web site 104 is analyzed periodically by an association mining component 302 to detect and quantify associations between the web site's items. Detected associations strongly reflect current item preferences of users}, wherein the processing comprises:
collecting the data for the user interactions performed through the product catalog provided on a user interface of a web page {Kane, see at least: fig 1, #106; [0014] The web sites typically host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption}, 
wherein the user interactions are performed by respective users of a plurality of users in relation to one or more products of the plurality of products provided through the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories (i.e., user interactions), such as item purchase histories, item viewing histories, item rental histories, and/or search histories};
based on the collected data for the user interactions, determining a plurality of events corresponding to respective user interactions related to purchasing products at the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including …  (a) storing and maintaining user-specific event histories … (b) analyzing these event histories to detect various types of associations between specific items. Examiner interpretation: An event in Kane is being interpreted as a user interaction, and detecting associations between specific items using the user-specific event histories in Kane is being interpreted as determining a plurality of events corresponding to respective user interactions.}, 
wherein a first event from the plurality of events is associated with purchasing at least one product from the plurality of products provided through the product catalog, one or more properties of the at least one product, and a user profile of the user at the product catalog, the user profile including user properties of a user from the plurality of users corresponding to the respective user interaction corresponding to the first event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B")… The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B"; [0067] event is represented as a tuple of a User ID (i.e., user property), an Event Type (i.e., user property), an item (Item ID and Item Type (i.e., property of the product), and the Event Time. Examiner interpretation: Because user-specific event histories can be stored and retrieved by the system for the specific end-user, this is interpreted to be a user profile.}; and
determining a plurality of probability values, each probability corresponding to a respective event of the plurality of events, wherein a first probability value from the plurality of probability values defines a probability for performing a purchase event executed by a corresponding user interaction from the user interactions, wherein the purchase event is for at least one product from the plurality of products performed by a first user from the plurality of users, wherein the first user is associated with a first user profile at the product catalog {Kane, see at least: [0119] the purchase histories of the users are retrieved, and are similarly used to generate a temporary table that maps user/date information to purchased items; [0120] the temporary tables are used to count, for each browsed item/purchased item pair, how many users bought the purchased item within 0-N days after viewing the browsed item; [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value; [0123] the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained for inclusion within a data structure … although many different items may have been purchased by users who viewed item A, only those M items that were purchased relatively frequently by users who viewed item A are included within the conditional mapping entry for item A}; 
receiving a new user interaction with the product catalog performed by a second user, the second user associated with a second user profile {Kane, see at least: [0102] a new web service user 252 may register with, and configure its web site to interoperate with, the web service; [0103] the web service user 252 creates an account with the system; [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items. For example, the web service may analyze the purchase histories of a given web site's end users to generate a dataset of purchase-based item associations};
upon identifying the second user profile of the second user at the product catalog that is interacting with the product catalog and registered at the product catalog, the user profiles associated with user interactions for which data is processed to determine the current purchase patterns at the product catalog {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history; [0119] the purchase histories of the users are retrieved, and are similarly used to generate a temporary table that maps user/date information to purchased items; [0033] Detected associations strongly reflect current item preferences of users; [0102] a new web service user 252 may register with, and configure its web site to interoperate with, the web service; [0103] the web service user 252 creates an account with the system}, 
presenting a set of products from the plurality of products at the product catalog to the second user {Kane, see at least: [0129] When a user submits a search query, the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}, 
wherein the set of products are determined as a set of top ranked products based on ranking a set of the plurality of probability values for a set of the plurality of events that matches the second user profile of the second user {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the recommendation services interface 105; [0123] the remaining set of purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained for inclusion within a data structure. Examiner interpretation: Because user-specific event histories can be stored and retrieved by the system for the specific end-user, this is interpreted to be a user profile. Thus, in this example, the end user’s selection history is retrieved and used to return the recommended products, which are the top-M products remaining in the data structure.}; and
displaying the set of products at the user interface of a web page providing the product catalog {Kane, see at least: [0129] When a user submits a search query, the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}.
Although disclosing a computer-implemented method for providing item association data to users of a product catalog, Kane does not explicitly disclose:
iteratively processing collected data for user interactions, wherein the iterative processing comprises:
the user profiles associated with user interactions for which data is processed iteratively.
	Kane does disclose processing collected data of user interactions, user profiles associated with user interactions, and presenting a set of products to each user based on the user histories (Kane: [0033], [0119]-[0123]).
	However, Modaresi teaches:
iteratively processing collected data for user interactions {Modaresi, see at least: [0026] ability to use some or all of the following features of a customer's purchase: demographic attributes of the customer; [0004] iteratively perform a clustering into a plurality of clusters of each of the basket types based on the history}, wherein the iterative processing comprises:
the user profiles associated with user interactions for which data is processed iteratively {Modaresi, see at least: [0034] the grouping of types into clusters is dynamic, and can adapt to changing offerings and customers and customer preferences. Embodiments will dynamically adapt as new purchase data comes in; [0053] For each profile i∈I, update the cluster label c.sub.i associated with that customer profile; [0004] iteratively perform a clustering into a plurality of clusters of each of the basket types based on the history}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included iteratively processing data as new purchase data is added as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).
Additionally, Kane does not disclose:
upon comparing the user profile of the second user with user profiles of users of the plurality of users, presenting a set of products.
However, Levy teaches:
upon comparing the user profile of the second user with user profiles of users of the plurality of users, presenting a set of products {Levy, see at least: [0318] If the store has actions by user's that have entered links to their social profile, these actions can be used to relate to these profile elements, and effectively recommend products. For example, if an item is known to be bought by men in the Northwest with masters or higher education, then it can be recommended to someone with no purchase history but matches the profile}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a profile comparison as taught by Levy in the item association method of Kane in order to generate effective recommendations (Levy: [0317]).

With respect to claim 2, Kane, Modaresi, and Levy teach the method of claim 1. Kane further discloses:
wherein the user interactions are associated with purchase transactions and with viewing interactions for one or more products from the product catalog {Kane, see at least: [0014] The web sites may use the web service to perform a variety of services, including ... storing and maintaining user-specific event histories, such as item purchase histories, item viewing histories, item rental histories, and/or search histories}.

With respect to claim 3, Kane, Modaresi, and Levy teach the method of claim 1. Kane further discloses:
wherein determining the plurality of probability values comprises {Kane, see at least: [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value}:
based on the determined current purchase patterns at the product catalog, determining events and a second set of non-mutually exclusive events, and wherein non-mutually exclusive events are associated with determined events from the plurality of events that are for purchasing of products that are not mutually exclusive {Kane, see at least: [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B"); [0033] The event data collected for a particular web site 104 is analyzed periodically by an association mining component 302 to detect and quantify associations between the web site's items. Detected associations strongly reflect current item preferences of users. Examiner interprets associating the interactions of purchasing A and purchasing B as associating events that are not mutually exclusive};
determining probability values corresponding to the events {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value}; and
determining a second set of probability values corresponding to the second set of non- mutually exclusive event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing that rank values can be determined for corresponding events and events can be deemed related or associated, Kane does not disclose:
determining a first set of mutually exclusive events, wherein mutually exclusive events are associated with user interactions associated with determined events from the plurality of events that are for purchasing of products that are mutually exclusive; and
determining a first set of probability values corresponding to the first set of mutually exclusive events.
Kane does disclose determining interactions that tend to happen together (i.e., non-mutually exclusive events) and determining probability values (Kane: [0046], [0116], [0123])
However, Modaresi teaches:
determining a first set of mutually exclusive events, wherein mutually exclusive events are associated with user interactions associated with determined events from the plurality of events that are for purchasing of products that are mutually exclusive {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides). Examiner interprets purchasing competing items as mutually exclusive events};
determining a first set of probability values corresponding to the first set of mutually exclusive events {Modaresi, see at least: [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 4, Kane, Modaresi, and Levy teach the method of claim 3. Kane further discloses:
wherein a probability value from the probability values is determined as probabilities of purchasing products part of a corresponding event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing the ability to rank values based on probabilities, Kane does not disclose:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events.
However, Modaresi teaches:
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events {Modaresi, see at least: [0093] Each element of μ is a number between 0 and 1 … If the Compete flag were set... the purchase probabilities are not independent and in fact must sum to something less than 1}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included summing the probabilities as taught by Modaresi in the product recommendation method of Kane in order to minimize the amount of historical data needed to make a recommendation (Modaresi: [0008]).

With respect to claim 6, Kane, Modaresi, and Levy teach the method of claim 1. Kane further discloses:
wherein the plurality of probability values comprise a second set of probability values corresponding to events that are non-mutually exclusive {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}.
Although disclosing the ability to rank probability values for related or associated events, Kane does not disclose:
a first set of probability values corresponding to events that are mutually exclusive.
However, Modaresi teaches:
a first set of probability values corresponding to events that are mutually exclusive {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 7, Kane, Modaresi, and Levy teach the method of claim 1. Kane further discloses:
a first event and a second event from the plurality of events {Kane, see at least: [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
a first product associated with the first event {Kane, see at least: [0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users who view A}; and
a second product associated with the second event {Kane, see at least: 0018] the web service 100 collectively analyzes the event histories of the web site's end users 106 to detect and quantify associations between specific items; [0046] users … purchase B}.
Although disclosing products associated with separate events, Kane does not disclose:
wherein events are mutually exclusive when a first product is an alternative to a second product.
However, Modaresi teaches:
wherein events are mutually exclusive when a first product is an alternative to a second product {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides); [0092] the Non-Compete flag is set at 209, because these ancillary items could all be purchased together (i.e., they are not substitutes for one another) (i.e., when the Compete flag is set, the items are alternatives)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).

With respect to claim 8, Kane, Modaresi, and Levy teach the method of claim 1. Kane further discloses:
wherein the set of products is determined by comparing the user properties of the second user and user properties associated with the plurality of events corresponding to the plurality of probability values {Kane, see at least: [0115] recommendations for a given user are generated by first retrieving at least a selected portion of the end user's selection history from the event-data storage component 300 (block 422). The item association component 304 is further accessed to look up the items that are the most closely related to those present in the relevant selection history ("candidates"). The recommendation results are subsequently returned to the recommendation services interface 105; [0129] the list of purchased items associated with that search query, including the associated percentage values, may be retrieved from the web service and incorporated into the search results page returned to the end user}.

Regarding claims 9-10, 12-14; and 15-16, 18-20, claims 9-10, 12-14 are directed to a non-transitory computer readable storage medium, while claims 15-16, 18-20 are directed to a system. Claims 9-10, 12-14, and 15-16, 18-20 recite limitations that are parallel in nature to those addressed above for claims 1-4 and 6-8, which are directed towards a computer-implemented method. Therefore, claims 9-10, 12-14 and 15-16, 18-20 are rejected for the same reasons as set forth above for claims 1-4 and 6-8. 
It is noted that claim 9 includes additional elements of:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations.
Kane discloses:
A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.
It is noted that claim 15 includes additional elements of:
A system, comprising:
a computing device; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations.
Kane discloses:
A system, comprising {Kane, see at least: fig 1}:
a computing device {Kane, see at least: [0130] one or more computers or computer processors}; and
a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations {Kane, see at least: [0130] The various functions described herein are preferably embodied within computer program code executed by one or more general purpose computers and stored on computer-readable media. More specifically, for example, components 102, 105, 302 and 306 in FIG. 2B may be embodied in computer code executed by one or more computers or computer processors}.

	



Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et. al. (US 20080243631 A1, herein referred to as Kane), in view of Levy et. al. (US 20110282821 A1, herein referred to as Levy) and Modaresi et. al. (US 20190318410 A1, herein referred to as Modaresi), in further view of Hou et. al. (US 10699299 B1, herein referred to as Hou).

With respect to claim 5, Kane, Levy, and Modaresi teach the method of claim 3. Kane further discloses:
wherein a probability value from the second set of probability values is determined for an event defining a first set of products from the plurality of products, wherein the probability value is determined as a result of probabilities of buying each of the first set of products {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained ... only those M items that were purchased relatively frequently by users who viewed item A are included}.
Although disclosing the ability to rank probabilities based on related or associated events, Kane does not disclose:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products.
However, Hou teaches:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products {Hou, see at least: [8:45-46] # who bought S1+# who bought S2−# who bought both S1 and S2; [claim 5] a sum of a number of consumers who purchased promotions only from the first service and a number of consumers who purchased promotions only from the second service, wherein the sum includes a subtraction of the number of consumer who purchased promotions from both the first service and the second service}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the computation as taught by Hou in the product recommendation method of Kane, Levy, and Modaresi in order to facilitate discovery of promotions that customers are likely to purchase from a promotion and marketing service (Hou: [abstract]).

With respect to claim 11, Kane and Levy teach the non-transitory computer-readable medium of claim 9. Kane further discloses:
wherein determining the plurality of probability values comprises {Kane, see at least: [0121] the count value generated for each browsed item/purchased item pair is divided by the total number of users that purchased any item within 0-N days after viewing the browsed item. The result of this calculation is the corresponding conditional probability value}:
based on the determined current purchase patterns at the product catalog, determining events from the plurality of events and a second set of non-mutually exclusive events from the plurality of events, and wherein non-mutually exclusive events are associated with determined events from the plurality of events that are for purchasing of products that are not mutually exclusive {Kane, see at least: [0046] by segregating and analyzing events of a particular type, the web service can generate, and supply the web service client with, item associations that are specific to that Event Type (e.g., "users who purchase A also purchase B"); [0033] The event data collected for a particular web site 104 is analyzed periodically by an association mining component 302 to detect and quantify associations between the web site's items. Detected associations strongly reflect current item preferences of users. Examiner interprets associating the interactions of purchasing A and purchasing B as associating events that are not mutually exclusive};
determining probability values corresponding to the events {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value}; and
determining a second set of probability values corresponding to the second set of non- mutually exclusive event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."};
wherein a probability value from the probability values is determined as probabilities of purchasing products part of a corresponding event {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0046] The web service 100 may also collectively analyze events of two different types to generate association data such as "users who view A purchase B," or "X % of the users who make a purchase after viewing C purchase D."}, and
wherein a probability value from the second set of probability values is determined for an event defining a first set of products from the plurality of products, wherein the probability value is determined as a result of probabilities of buying each of the first set of products {Kane, see at least: [0116] each conditional probability value indicates or reflects the relative frequency with which end users who performed a first action with respect to a selected item thereafter (within a selected interval) performed a second action; [0123] purchased items for a given browsed item are sorted from highest to lowest conditional probability value, and the top M purchased items are retained ... only those M items that were purchased relatively frequently by users who viewed item A are included}.
Although disclosing the ability to rank probabilities based on related or associated events, Kane does not disclose:
determining a first set of mutually exclusive events, wherein mutually exclusive events are associated with user interactions associated with determined events from the plurality of events that are for purchasing of products that are mutually exclusive; and
determining a first set of probability values corresponding to the first set of mutually exclusive events;
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events.
However, Modaresi teaches:
determining a first set of mutually exclusive events, wherein mutually exclusive events are associated with user interactions associated with determined events from the plurality of events that are for purchasing of products that are mutually exclusive {Modaresi, see at least: [0041] The setup inputs further includes an identity of “competing” and “non-competing” items, which is implemented as a flag based on the characteristics of the target items. The value of the flag is either “Compete” or “Non-compete” (or true or false, etc.). ... in the case of restaurants, the flag would typically be set to Compete, because the customer would probably not buy more than one recommended item out of the target set (appetizers and sides). Examiner interprets purchasing competing items as mutually exclusive events}; and
determining a first set of probability values corresponding to the first set of mutually exclusive events {Modaresi, see at least: [0096] The columns labelled 1 through 4 give the preference parameters (referred to as μ above) for each target item, expressed as a purchase probability};
wherein a value from the first set of values is determined as a sum of probabilities from the first set of mutually exclusive events {Modaresi, see at least: [0093] Each element of μ is a number between 0 and 1 … If the Compete flag were set... the purchase probabilities are not independent and in fact must sum to something less than 1}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining item purchases to be mutually exclusive or not as taught by Modaresi in the product recommendation method of Kane and Levy in order to adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]).
Although Kane, Levy, and Modaresi teach determining mutually exclusive and non-mutually exclusive events based on probability values, none disclose:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products.
However, Hou teaches:
wherein a value is determined as a result of subtracting purchasing the products as a group from a sum of buying each of the products {Hou, see at least: [8:45-46] # who bought S1+# who bought S2−# who bought both S1 and S2; [claim 5] a sum of a number of consumers who purchased promotions only from the first service and a number of consumers who purchased promotions only from the second service, wherein the sum includes a subtraction of the number of consumer who purchased promotions from both the first service and the second service}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the computation as taught by Hou in the product recommendation method of Kane and Levy in order to facilitate discovery of promotions that customers are likely to purchase from a promotion and marketing service (Hou: [abstract]).

Regarding claim 17, claim 17 is directed to a system, dependent from claim 15. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 11, which is directed towards a non-transitory computer readable medium, dependent from claim 9. Therefore, claim 17 is rejected for the same reasons as set forth above for claim 11. 


Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s arguments have been considered and are persuasive. In view of the amendments and Applicant’s arguments, the rejections are hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 13 of the Remarks, Applicant argues “the claims recite elements that are specifically integrated into a practical application and are therefore eligible” because “[t]he claimed invention supports improved efficiency of operations when determining products to be displayed on a user interface.” However, Examiner respectfully disagrees.
The MPEP at §2106.05(a) provides guidance on how to evaluate whether the claims recite an improvement to the functioning of a computer or other technology. Specifically, the MPEP states “the judicial exception alone cannot provide the improvement” in regards to whether the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
For example, the district court in TecSEC stated, “[i]n cases involving software innovations, this inquiry often turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool.” TecSEC, Inc. v. Adobe Inc., 2019-2192, 2019-2258 (Fed. Cir. 2020). The court further explains, “[s]oftware can make patent-eligible improvements to computer technology, and related claims are eligible as long as they are directed to non-abstract improvements to the functionality of a computer or network platform itself.” Id. Two important inquiries occur by the courts for determining eligibility: “whether the focus of the claimed advance is on a solution to ‘a problem specifically arising in the realm of computer networks’ or computers” and “whether the claim is properly characterized as identifying a ‘specific’ improvement in computer capabilities or network functionality, rather than only claiming a desirable result or function.” Id. Thus, the resulting claims in TecSEC were deemed eligible because “the claims are directed to improving a basic function of a computer data-distribution network, namely, network security.” 
In contrast to TecSEC and other court cases cited in the MPEP, the instant claims are not directed to improving network security or any other computer capabilities or network functionality. Rather, the claims are directed to improving how products are recommended by invoking a specific business method/mental process and applying it to a generic computer. Although the specification and Applicant assert that this method improves the efficiency of computer operations, the claimed invention has the judicial exception providing the claimed improvement, and the claims are not directed to “non-abstract improvements to the functionality of a computer or network platform itself.” Id. Rather than a specific improvement to computer technology, the claims focus on a business solution that provides desired result by implementing the abstract idea on a generic computer or merely use a generic computer as a tool to perform the abstract idea. Therefore, the claims do not recite an improvement to technology, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-15 of the Remarks, Applicant argues “the cited portions of Kane and Levy have not been shown to teach or suggest the amended claim language, including that emphasized elements above for the iterative processing of collected data for user interactions that is used to determine product to be displayed for a new user” and “[n]either of the other cited references have been shown to cure the deficiencies of Kane and Levy.” While Examiner agrees that Kane in view of Levy does not teach the amended claim limitations, Examiner respectfully disagrees with Applicant in regards to Kane in view of Modaresi and Levy.
Kane discloses a computer-implemented method, non-transitory computer-readable medium, and system for processing user interactions with an electronic catalog (Kane: figs 4-5; [0014], [0033]). User profiles are created, and user interactions are saved as user histories (Kane: [0018], [0046], [0102]-[0103]). Products are recommended to each user based on the relationships of the items, views, and purchases (Kane: [0119]-[0123]). Kane does not explicitly disclose that this process happens iteratively, but Modaresi teaches an iterative process that recommends baskets of products to a user based on user purchases (Modaresi: [0034], [0053], [0004]). Modaresi is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate iteratively processing the data in the recommendation system of Kane, and modifying Kane to include the elements of Modaresi would be obvious because it would adapt to changing offerings and changing customer mix and preferences (Modaresi: [0003]). Therefore, Kane, in view of Modaresi teaches the amended claim limitations in regards to iteratively processing the data, and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (US 20120158552 A1) was used to understand other methods for processing user interactions with a product catalog and making recommendations based on those interactions, specifically by pairing up items that are frequently bought together based on whether they are complementary.
Hariharan et. al. (US 8635119 B1) was used to understand other methods for presenting alternative shopping options to a user, specifically by monitoring user browsing history and transactions to determine relationships between item X and item Y.
Huang et. al. (2007 NPL) was used to understand how user interactions are typically evaluated to generate recommendations and comparing the different techniques to determine the most effective one. 
Shen et. al. (2012 NPL) was used to understand item taxonomy in e-commerce, specifically for grouping a large dataset of items both coarsely and finely.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684